Citation Nr: 1750240	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  14-15 075		DATE
Advanced on the Docket
		

THE ISSUES

1.  Entitlement to service connection for a back condition.

2.  Entitlement to an effective date earlier than June 1, 2009 for the award of service connection for jungle rot, residual scar right arm.

3.  Entitlement to an initial compensable rating for jungle rot, residual scar right arm.


ORDER

Service connection for a back condition is denied.

Entitlement to an effective date earlier than June 1, 2009, for the award of service connection for jungle rot, residual scar right arm is not warranted, and the appeal is denied.






FINDINGS OF FACT

1.  The Veteran has a current diagnosis of lumbar spine degenerative joint disease (DJD), which did not manifest in active service and is not otherwise etiologically related to such service.

2.  The Veteran filed a claim for service connection for jungle rot in April 1971, which was denied in a November 1971 rating decision.  The Veteran did not appeal the decision.

3.  The Veteran requested to reopen the claim for service connection for jungle rot in July 1973, which was denied in August 1973; in March 1987, which was denied in September 1987; and in February 2007, which was denied in September 2007.  The Veteran did not appeal these decisions.

4.  The Veteran's request to reopen the claim for service connection for jungle rot was received at VA on June 1, 2009.  No formal or informal claim for jungle rot was received prior to June 2009 that was not adjudicated in the November 1971, August 1973, September 1987, and September 2007 rating decisions.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back condition have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

2.  The criteria for the assignment of an effective date earlier than June 1, 2009, for the award of service connection for jungle rot, residual scar right arm have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.155(a), 3.400 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty from September 1967 to April 1969, including service in Vietnam.  His decorations include a Vietnam Service Medal with two stars and a Vietnam Campaign Medal with device.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April and August 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied service connection for a back condition and granted service connection for jungle rot, residual scar right arm, assigning a noncompensable (zero percent) disability rating effective June 27, 2012.  

Rating decisions in November 2013 and February 2014 granted an earlier effective date for jungle rot, residual scar right arm, to June 1, 2009.  These decisions constitute a partial grant of the benefits sought on appeal.  The issue therefore remains on appeal and is for consideration by the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran testified at a videoconference hearing before the undersigned in November 2016, and a transcript of that hearing is of record.

In April 2017, the Board remanded the case for further development.  The remand directives included scheduling the Veteran for a VA back examination and adjudicating the issue of whether clear and unmistakable error (CUE) was committed in a November 1971 rating decision that denied service connection for jungle rot.  The Veteran subsequently had a VA back examination in May 2017, and the RO determined in a July 2017 rating decision that CUE was not committed in the November 1971 rating decision.  The Board is therefore satisfied that there has been substantial compliance with the remand's directives and will proceed with review on the claims of service connection for a back condition and an earlier effective date for service connection for jungle rot.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of an increased initial rating for jungle rot is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

1.  Service connection for a back condition

The Veteran contends that he was a radioman in service in Vietnam, carrying a 20-pound radio, 100-pound pack, and weapons 24 hours a day.  He indicates that he did patrol and walked for over 25 miles a day, which more than likely contributed to his low back problem.  See the December 2011 statement; February 2012 statement; February 2013 notice of disagreement

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Here, the Veteran has a current diagnosis of degenerative arthritis of the lumbar spine.  Thus, the current disability requirement for service connection for a back condition is satisfied.

The question for the Board is whether the Veteran's current diagnosis of degenerative arthritis of the lumbar spine either began during active service, or is etiologically related to an in-service disease or injury.  

The Board finds that competent, credible, and probative evidence establishes that degenerative arthritis of the lumbar spine is not etiologically related to the Veteran's active service.

Service treatment records (STRs) are silent for mention of complaints, diagnosis, or treatment of any back problems.  In a July 1967 service enlistment examination, the Veteran's spine was noted to be clinically normal.  In June 1968, the Veteran reported that a cargo box had fallen on his right hand.  His hand was swollen and he had a limited range of motion.  The treatment record is silent for mention of any complaint or injury to the Veteran's back.  In an April 1969 separation examination, the Veteran's spine was again found to be clinically normal and he was noted to have no defects or diagnoses.

Post-service VA treatment records indicate that in a June 1971 record of hospital admission for an unrelated issue, the Veteran was found to have no bony deformity, arthritis, limitation of motion, double jointedness, or muscular wasting or weakness.  In a June 1973 appointment also for an unrelated issue, the Veteran was noted to have no history of musculoskeletal disorders.

In a December 2003 appointment to establish care at the San Diego VAMC, the Veteran reported having recent back (and shoulder) pain, which caused him to take some time off work.  He treated it with rest and medication.  The Veteran stated the pain had resolved but he needed a note for work to do all of his job.  He was noted to have no bone or joint problems.  

VA x-rays of the lumbar spine in July 2008 showed mild to moderate multilevel degenerative disease of the lumbar spine, most prominent at L4-L5 and L5-S1 with disc narrowing and marginal osteophytosis.  There was an ossified fragment anterior to the L4-L5 consistent with a limbus vertebra.

The Veteran's VA doctor submitted a letter in July 2008 indicating that the Veteran required a lower bunk bed at his residence for osteoarthritis of the lower lumbar spine (and ankle).  

In July 2009, the Veteran reported ongoing chronic low back pain.  

In January 2012, the Veteran had a VA physical therapy evaluation for back pain.  He reported that he was in Vietnam, worked for many years in construction, and worked as a firefighter in a fire camp while in prison.  He was assessed as having lumbar degenerative joint disease (DJD) and degenerative disc disease (DDD), and was more deconditioned since the last time he was seen for low back pain two years ago.  He was started on eight weeks of physical therapy.  

The Veteran testified in a November 2016 Board hearing that in June 1968, he fell down stairs on a ship and severely injured his arm, so it was a reasonable assumption that he also injured his back.  He indicated his back hurt after the fall, and had continued to hurt since then.  The Veteran also stated that carrying the radio in Vietnam up and down mountains played a part of his back injury, and there was no post-service injury that could have caused his back problems.  In the hearing, the Veteran submitted photographs of himself in service with his arm in a cast.  

In May 2017, the Veteran had a VA back examination.  He reported that he fell down a stairway with a heavy supply box and had immediate back pain, which he had continued to experience since then.  X-rays showed mild DJD of the thoracic and lumbar spine.  The examiner opined that the Veteran current back problems were consistent with age-appropriate degenerative changes associated with wear and tear, and were less likely consistent with a back injury due to trauma 49 years ago.  The examiner clarified that the lumbar spine DJD was less likely than not related to incident, injury, or event in service, to include the June 1968 in-service fall, because review of the medical records did not support a history of a severe back injury that accounted for the reported history of back problems since 1968.  The April 1969 separation examination showed no serious back problems related to a previous that occurred only a few months earlier, and there are no documented evaluations or follow-up visits for chronic back pain until 2003.  

The Board finds that the VA examiner's opinions are competent and credible, and as such, entitled to significant probative weight.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  The VA opinions were rendered after reviewing the Veteran's VA medical records, soliciting a medical history from the Veteran, and conducting a physical examination and clinical testing of the Veteran.  See Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the examiner's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  The VA examiner provided facts and rationale on which she based her opinions, including explicitly indicating why she thought the June 1968 in-service fall was not the cause of the Veteran's current back diagnosis.  

Furthermore, as noted above, the Veteran was not seen for complaints of back problems until December 2003, approximately 34 years after his separation from active military service separation.  Such a lengthy time interval between service and the earliest post-service documentation of the disability is one factor for consideration against a finding that a disability is directly related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Finally, neither the Veteran nor his representative has produced a medical opinion to contradict the conclusions of the VA examiner.  As such, there is no competent medical evidence that relates the current lumbar spine DJD to military service.

The Board also finds that although the Veteran can describe observable symptoms including pain, his statements cannot be used to determine whether a lumbar spine diagnosis is related service or to an in-service injury.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran may be competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  There is no evidence that the Veteran has the medical education and training required to make competent clinical diagnosis, or to attribute such a diagnosis to specific events or injuries.  As such, the Board finds the Veteran's statements probative with regard to establishing his current symptoms, but finds little probative value with regard to establishing service connection.  In any case, their probative value is outweighed by the probative value assigned to an evaluation conducted by a person who has expertise and training pertinent to lumbar spine diagnoses.

In sum, the weight of the competent and credible evidence record weighs against the claim for service connection for a low back condition.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  




2.  Effective date for service connection for jungle rot

On April 8, 1971, a formal claim for service connection for jungle rot was received at the RO.  Service connection was denied in a November 1971 rating decision and the Veteran was notified of the decision the same month.  He did not file a notice of disagreement.  Accordingly, the November 1971 rating decision is final, and November 1971 is no longer the appropriate point from which to determine the effective date of an award unless a claim for clear and unmistakable error (CUE) is submitted.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  The Board notes that the issue of whether CUE was committed in the November 1971 rating decision was adjudicated in a July 2017 rating decision, which determined that CUE had not been committed in the November 1971 rating decision.  To date, no appeal has been received.

The Veteran requested to reopen the claim for service connection for a skin disease commonly known as "jungle rot" in July 1973, which was denied in an August 1973 rating decision.  The Veteran did not file a notice of disagreement.  

The Veteran requested to reopen the claim in March 1987, which was denied in September 1987.  The Veteran did not file a notice of disagreement.

The Veteran requested to reopen the claim for service connection for jungle rot in February 2007, which was denied in a September 2007 rating decision.  The Veteran did not file a notice of disagreement.

On June 1, 2009, the Veteran requested to reopen the claim for a skin rash.  Service connection for jungle rot was granted in an August 2012 rating decision, effective June 27, 2012.  The effective date was subsequently changed to June 1, 2009, in a February 2014 rating decision.  

The Board finds that the earliest effective date for the award of service connection is June 1, 2009.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q) and (r).  The Board has reviewed the record to determine whether an informal claim of service connection for jungle rot was filed prior to June 1, 2009, that can be construed as an informal or formal claim for compensation benefits for jungle rot and was not adjudicated in the November 1971, August 1973, September 1987, and September 2007 rating decisions, but finds that there is no such document in the claims file.  See 38 C.F.R. §§ 3.151, 3.155; Rudd v. Nicholson, 20 Vet. App. 296 (2006) (holding that a freestanding claim for effective date earlier than the date on which the claim was received, impermissibly attempts to vitiate the rule of finality).  

The Veteran has argued that an effective date in 1971 should be assigned because the service separation examination showed that the Veteran had jungle rot, which constituted CUE.  However, as noted above, the issue of whether CUE was committed in the November 1971 rating decision was adjudicated in a July 2017 rating decision, which determined that CUE had not been committed in the November 1971 rating decision.  To date, no appeal has been received.

Accordingly, under the applicable regulations, June 1, 2009, is the earliest date for the award of service connection for jungle rot absent an appeal of whether CUE was committed in a prior rating decision.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Because the preponderance of the evidence is against the claim for an earlier effective date, the benefit of the doubt doctrine is not for application and the appeal is denied.  See Gilbert, 1 Vet. App. at 53-54. 


REMAND

Unfortunately, another remand is required on the remaining issues on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014). 

The Veteran was most recently examined by VA for his jungle rot, residual scar right arm, in June 2012.  In the examination report, the examiner discusses the Veteran's right arm residual scar and a right wrist pyodermic nodule that was diagnosed in November 2011.

There is evidence that the disability has increased in severity since that time.  In the November 2016 Board hearing, the Veteran testified that he currently had skin infections due to jungle rot on his arm, calf, groin, back, and shoulders, and that he also "normally" had infections on his feet.  Thus, due to evidence of worsening symptomatology, the Board finds that a new VA skin examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current level of severity of the service-connected jungle rot, residual scar right arm.  With any cooperation required from the Veteran, schedule the examination, to the extent possible, during an active phase of his jungle rot.

The Veteran's claims file must be made available for review.  After reviewing the file, the examiner is to elicit a history of the Veteran's jungle rot, including the Veteran's contentions that he has infections caused by jungle rot on his arm, calf, groin, back, and shoulders, and feet.

Then, the examiner is to conduct a relevant clinical examination and state what portion of the Veteran's body is affected by his jungle rot, to include both exposed and non-exposed areas.  If the examination is conducted during a non-active stage, the examiner is to estimate the portion of the Veteran's body affected by the jungle rot during an active stage, based on the examination and including the Veteran's reports.

The examiner must explain the complete rationale for all opinions expressed and conclusions reached, including specific discussion of whether any skin disorder and/or infection found on the Veteran's arm (aside from the noted pyodermic nodule), calf, groin, back, and shoulders, and/or feet are caused by jungle rot.
 
2.  After completing the above, and any additional development deemed necessary, readjudicate the claim.  If any benefit sought on appeal remains denied, then a fully responsive supplemental statement of the case should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	N. Nelson, Associate Counsel

Copy mailed to:  Veterans of Foreign Wars of the United States

Department of Veterans Affairs


